Per Curiam. Petitioners request clarification of our per curiam order relating to the Code of Judicial Conduct as set out in 255 Ark. 1075 which relates to solicitation of funds on behalf of judicial candidates. In the order no definite time limit was set within which a committee on behalf of a judicial candidate could solicit and accept campaign contributions. We are of the opinion that definite time limits are required by the Code of Judicial Conduct and are necessary in order to provide assurance of compliance with the per curiam order and the code. Therefore, we hold that campaign funds may be solicited and accepted on behalf of a judicial candidate beginning 180 days prior to the first election in which he is a candidate. Should funds be received prior to the 180-day limitation they should be returned to the contributor. If funds are received personally by a judicial candidate, he should promptly turn them over to his campaign committee. This order does not change the per curiam in 255 Ark. 1075 in any other manner. Hickman, J., not participating.